Title: To James Madison from Charles Pinckney, 6 November 1802
From: Pinckney, Charles
To: Madison, James



(Private)
Dear Sir
Barcelona November 6: 1802
I have the honour to inclose You a copy of a Letter I have recieved from Mr Cevallos requesting a pasport for a Spanish packet Brigantine to enter the Port of Tripoli with her pilot & a sailor on board of the same nation. This request I did not think proper to refuse, knowing the friendly disposition of our Government towards Spain & the propriety of being on the most amicable footing with them. I therefore Worded the Passport in a manner to prevent the introduction of articles contraband of War & not admissible by the Law of Nations. I inclose you a copy of this Passport & as similar requests may be made I request your further instructions how far it may be proper or not to permit or refuse them to neutral nations or to such as are in amity or treaty with us.
You will recieve by this conveyance an official letter of some length with it’s inclosures, & as the King & his Court are still here & mean when they return to go by the Way of Valencia & Carthagena & that part of his Dominions & will not probably be at Aranjuez or the fixed sitios before February or March, or later Mr Graham & myself have both thought this the best time for my availing myself of the Goodness of the Presidents permission & paying a short Visit to Italy as I can return if no accident presents before the King finishes his Tour & as I cannot hear the result of the proceedings on the Convention with Spain before February or recieve Your further instructions on the subject of our claims for such french spoliations as cannot be well negotiated under that agreement.
The Swedes have made a peace with Tripoli for 150,000 Dollars & $8000 annual Tribute. This is my intelligence from Mr: Catalan of Marseilles. I shall set out I expect the same day the Court leaves this. With good Weather I hope to reach Marseilles in 10 Days & going from thence to Leghorn by Water to make my Tour a shorter one in point of time than the Kings. His retinue is enormous—upwards of 1000 Carriages of different kinds & Carts & Waggons—9 or 10,000 Mules & horses & 10,000 Persons—the Expence from 8 to 10, Millions of hard Dollars—hence every thing is so extremely dear that to pay Mule hire & come down in my Post Chaise with Mr Graham it cost me more than 500 Dollars the main expences of getting here. My most affectionate respects to the President conclude me Dear Sir With sincere affection & respect Yours Truly
Charles Pinckney
It is extremely probable nothing will occur during the Kings absence. Mr Graham will remain at Madrid & should any thing make his interference necessary I have for that purpose presented him to Mr Cevallos.
 

   
   RC (DLC).



   
   Pinckney apparently enclosed with this letter a copy of Pedro Cevallos’s 31 Oct. 1802 letter to him requesting a passport for a packet ship which had come from Tripoli carrying dispatches for the king and was now returning (DNA: RG 59, DD, Spain, vol. 6; 2 pp.; in Spanish) and a copy of Pinckney’s 1 Nov. 1802 passport (ibid.; 1 p.) requesting that the commanding officers of U.S. warships blockading Tripoli allow the ship to enter the port. Both enclosures, however, are docketed by Wagner as received with Pinckney’s 10 Oct. 1802 dispatch.


